DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed November 12, 2021.
Claims 1 and 7-8 have been amended.
Claims 9-11 have been newly submitted.
Claims 1-11 are currently pending and have been examined.
Response to Arguments
The previous objection to the Title has been withdrawn in response to the amended title.
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
By this Amendment, several claims are amended for clarity, solely for the purpose of expediting prosecution. These amendments address the concerns raised by the Office in the outstanding Office Action, i.e., the claimed subject matter is clearly directed to a practical application of moving a package in a vehicle to a vicinity of a delivery destination, and then to a more specific delivery destination once in the vicinity. 
For at least the reasons above, the limitations recited in amended claim 1 practically apply or use any asserted judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than drafting effort designated to monopolize the exception. One of ordinary skill in the art would understand that the recited limitations are a practical application. Therefore, the Applicant respectfully believes that the amended claim 1 is NOT directed to the judicial exception and qualifies as Eligible Subject Matter under 35 U.S.C. 101 based on the USPTO guidelines issued January 2019. The Applicant respectfully submits that the rejections of claim 1 under 35 U.S.C. § 101 for being directed to an abstract idea is obviated.
Examiner respectfully disagrees. As discussed in the rejection below, the addition of physical elements such as a vehicle, first moving body, and second moving body does not amount to a practical application. The court in Smart Sys. Innovations reiterated the Court in Alice by stating that claims are necessarily performed in the physical rather than the conceptual, realm … is beside the point. See Smart Sys Innovations, LLC v. Chi. Transit Auth., No. 1016-1233, slip. op. at 16 (Fed. Cir. October 18, 2017). Not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. See Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea).

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
The above arguments for patent-eligibility apply similarly to independent claims 7 and 8, which recites features similar to amended claim 1, particularly "performing primary movement of a package . . . secondary movement of the package . . . to the delivery destination". In the least, these amendments address the concerns raised by the Office in the outstanding Office Action, i.e., the claimed subject matter is clearly directed to a practical application of moving a package in a vehicle to a vicinity of a delivery destination, and then to a more specific delivery destination once in the vicinity.
Examiner respectfully disagrees. The claimed limitation are a part of the identified abstract idea of judging availability and causing available moving bodies to carry out delivery of a package, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including business relations) by judging the availability of a delivery method and causing delivery of a package which is business relation between a package carrier and a recipient. See MPEP 2106.04(a)(2)(II)(B). The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by judging availability and causing delivery. See MPEP 2106.04(a)(2)(III).

Regarding the previous rejection under 35 U.S.C. 102, Applicant’s arguments have been considered but are moot in view the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-6 and 9 recite a combination of devices and therefore recite a machine.
Claim 7 and 10 recites a series of steps and therefore recite a process.
Claim 8 and 11 recites a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 7-8, as a whole, are directed to the abstract idea of judging availability and causing available moving bodies to carry out delivery of a package, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including business relations) by judging the availability of a delivery method and causing delivery of a package which is business relation between a package carrier and a recipient. See MPEP 2106.04(a)(2)(II)(B). The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by judging availability and causing delivery. See MPEP 2106.04(a)(2)(III) The method of organizing human activity and mental process of “judging availability and causing available moving bodies to carry out delivery of a package,” is recited by claiming the following limitations: judging moving body availability and causing a moving body to carry out a secondary movement. The mere nominal recitation of a memory, a processor, a moving body, a vehicle, and a non-
With regards to Claims 2-6 and 9-11, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: judging moving body availability, causing an available moving body to carry out secondary movement of the package, notify the delivery destination there is no moving body available, notifying a first option and carrying out the first option, notifying a second option and carrying out a second option, notifying a third option and carrying out a third option, obtaining a desired delivery time, and judging whether a moving body is available.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 7-8 recite the additional elements: a memory, a processor, a moving body, a vehicle, and a non-transitory computer readable medium which are used to perform the judging and causing steps. These memory, processor, and non-transitory computer readable medium limitations are no more than mere instructions to apply the exception using a generic computer component. The moving body in these steps are recited at a high level of generality, i.e., as a generic vehicle performing a generic delivery function. The delivery vehicle and moving body are recited at a high level of generality (i.e., as a general means of accommodating and moving packages), and amounts to insignificant application, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as 
Alice/Mayo Framework Step 2B:
Claims 1 and 7-8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a memory, a processor, and a non-transitory computer readable medium. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), and presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle (U.S. P.G. Pub. 2018/0346225 A1), hereinafter Winkle, in view of Abhyanker (U.S. P.G. Pub. 2014/0180914 A1), hereinafter Abhyanker.

Claim 1. 
Winkle discloses a delivery system comprising: 
a vehicle that is configured to accommodate a package and to perform primary movement of the package to a vicinity of a delivery destination (Winkle [0019] mothership may manage a plurality of unmanned aircraft systems; [0047] home location may be a mothership UAS that dispatches autonomous UAS);
a first moving body that is loaded in the vehicle and is configured to perform secondary movement of the package to the delivery destination (Winkle [0019] mothership may manage a plurality of unmanned aircraft systems; [0047] home location may be a mothership UAS that dispatches autonomous UAS);
Regarding the following limitation:
a second moving body that is stationed at the delivery destination or a vicinity thereof and is configured to perform the secondary movement of the package to the delivery destination (Abhyanker [0531]-[0532] order detail view may show multi-copter availability; [0533] user may be able to reserve an available autonomous neighborhood vehicle; [0670], [0686] autonomous neighborhood multi-copter may automatically park itself in a garage structure associated with an operator of the autonomous neighborhood multi-copter);
One of ordinary skill in the art would have recognized that applying the known technique of position one of the plurality of autonomous neighborhood multi-copters available for delivery services at a garage structure of the operator of Abhyanker to the home location of one of the plurality of autonomous UAS of Winkle (Winkle [0047]) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Abhyanker to the teaching of Winkle would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an autonomous vehicle located in the vicinity of the delivery destination. Further, applying an autonomous neighborhood muilti-copter available for delivery services at a garage structure of the operator to Winkle, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient dispatching of autonomous vehicles for a last mile delivery solution by utilizing the location specific capacity of a delivery destination autonomous vehicle before using the mobile capacity of an autonomous vehicle aboard a mothership thereby reducing the likelihood a motherships autonomous vehicles run out of capacity before the end of the motherships route.
Winkle discloses:
a memory (Winkle [0062]); and 
a processor coupled to the memory (Winkle [0062]) and that is configured to: 
judge, after the primary movement of the package to the vicinity of the delivery destination by the vehicle, whether or not there is a moving body that is available for the secondary movement of the package among the first moving body and the second moving body (Winkle [0019] mothership may manage a plurality of unmanned aircraft systems; [0047] home location may be a mothership UAS that dispatches autonomous UAS; [0048]-[0049] determine if there is sufficient power remaining for autonomous UAS to perform delivery mission); and 
in a case in which it is judged that there is a moving body that is available for the secondary movement of the package, cause the moving body that is available for the secondary movement of the package to carry out the secondary movement of the package (Winkle [0042] complete delivery mission when delivery is complete; [0041], [0049], [0050], [0056] initiate power to autonomous UAS to perform the mission).

Claim 2. 
Winkle in view of Abhyanker teaches all of the elements of claim 1, as shown above. Additionally, Winkle discloses: 
judge whether or not, among the first moving body and the second moving body, there is a moving body that is available for the secondary movement of the package during a desired delivery time frame that is set for the package (Winkle [0029] delivery parameters include available time left for delivery; [0043] flight plan includes allotted delivery time; [0046] a mission value ensures timely delivery), and
in a case in which it is judged that there is a moving body that is available for the secondary movement of the package during the desired delivery time frame, cause the moving body that is available for the secondary movement of the package to carry out the secondary movement of the package during the desired delivery time frame (Winkle [0042] complete 

Claim 7. 
Winkle in view of Abhyanker teaches all of the elements of claim 7 as shown above in claim 1.

Claim 8. 
Winkle in view of Abhyanker teaches all of the elements of claim 8 as shown above in claim 1.

Claim 9.
Winkle in view of Abhyanker teaches all of the elements of claim 1, as shown above. Additionally, Winkle discloses: 
wherein the first moving body and the second moving body respectively store operations schedule information maintaining schedules of delivery (Winkle [0018] mission data; [0024], [0025], [0026] flight plan data may comprise mission parameters; [0043] flight plan includes allotted delivery time and duration) and charging of the corresponding first or second moving body (Winkle [0018], [0051], [0059] evaluate power levels), and 
the processor is further configured to: 
obtain desired delivery time frame of the package (Winkle [0029] delivery parameters include available time left for delivery; [0043] flight plan includes allotted delivery time; [0046] a mission value ensures timely delivery); and 
judge whether the first moving body or the second moving body is available to perform the secondary movement of the package by referring to the operations schedule information of the first moving body or the second moving body (Winkle 

Claim 10.
Winkle in view of Abhyanker teaches all of the elements of claim 10 as shown above in claim 9.

Claim 11.
Winkle in view of Abhyanker teaches all of the elements of claim 11 as shown above in claim 9.

Claim 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle in view of Abhyanker further in view of Fujiwara (U.S. P.G. Pub. 2019/0212735 A1), hereinafter Fujiwara.

Claim 3. 
Winkle in view of Abhyanker teaches all of the elements of claim 1, as shown above. However, Winkle does not disclose the following limitation, but Fujiwara does:
notify the delivery destination in a case in which it is judged that there is no moving body that is available for the secondary movement of the package (Fujiwara Fig. 5 [0049] display the delivery method selection screen to the recipient).
One of ordinary skill in the art would have recognized that applying the known technique of notifying a recipient of a delivery problem and receiving a recipient’s selection of an alternative delivery option of Fujiwara to the situation when a vehicle may not complete a delivery in Winkle (Winkle [0045]) would have yielded predictable results and resulted in an improved system. It would have been 

Claim 4. 
Winkle in view of Abhyanker and Fujiwara teaches all of the elements of claim 3, as shown above. However, Winkle does not disclose the following limitation, but Fujiwara does:  
in a case in which it is judged that there is no moving body that is available for the secondary movement of the package, notify the delivery destination a first option that the package may be secondarily moved in a time frame in which any moving body is available, by a moving body that is available in the time frame, and, in a case in which the first option is selected by the delivery destination, cause the moving body that is available to carry out the secondary movement of the package in the time frame in which the moving body is available (Fujiwara Fig. 5 Item M2 Delivery is postponed; [0050] no change is the selected delivery method).
One of ordinary skill in the art would have been motivated to include the teachings of Fujiwara in the system of Winkle for the same reasons discussed above in claim 3.

Claim 5. 
Winkle in view of Abhyanker and Fujiwara teaches all of the elements of claim 3, as shown above. However, Winkle does not disclose the following limitation, but Fujiwara does:  
in a case in which it is judged that there is no moving body that is available for the secondary movement of the package, notify the delivery destination a second option that a recipient of the package may go to the vehicle and pick-up the package, and, in a case in which the second option is selected by the delivery destination, cause the vehicle to traveled to the vicinity of the delivery destination and to stand-by until the recipient arrives (Fujiwara Fig. 5, [0040] delivery vehicle may wait at a waiting place until the trouble disappears; [0042], [0043], [0047], [0050] recipient may select a change to surface transport).
One of ordinary skill in the art would have been motivated to include the teachings of Fujiwara in the system of Winkle for the same reasons discussed above in claim 3.

Claim 6. 
Winkle in view of Abhyanker and Fujiwara teaches all of the elements of claim 3, as shown above. However, Winkle does not disclose the following limitation, but Fujiwara does:  
in a case in which it is judged that there is no moving body that is available for the secondary movement of the package, notify the delivery destination a third option that delivery of the package may be cancelled, and, in a case in which the third option is selected by the delivery destination, cancel the secondary movement of the package (Fujiwara Fig. 5, [0041], [0043], [0047], [0050] recipient may select a pick-up place from candidate destinations).
One of ordinary skill in the art would have been motivated to include the teachings of Fujiwara in the system of Winkle for the same reasons discussed above in claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628